[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                      FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               February 27, 2007
                               No. 06-13212                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                    BIA Nos. A96-285-799 & A93-318-971

MICHAEL JOSEPH GOMEZ GOMEZ,


                                                                      Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.



                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                             (February 27, 2007)

Before BLACK, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

     Michael Gomez, a Colombian national, petitions this Court for review of an
Immigration Judge’s (“IJ”) denial of asylum and withholding of removal under the

Immigration and Nationality Act (“INA”) and relief under the United Nations

Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment or

Punishment (“CAT”), INA § 208, 8 U.S.C. § 1231; 8 C.F.R. § 208.16(c).1

       The Attorney General has the discretion to grant asylum to an individual in

the United States who demonstrates a well-founded fear of persecution on account

of his race, religion, nationality, membership in a particular social group or

political opinion.2 See 8 U.S.C. § 1101(a)(42)(A). The applicant bears the burden

of establishing eligibility for asylum based on “credible, direct, and specific

evidence.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005)

(internal quotations and citation omitted). If credible, an alien’s testimony may be

sufficient, without corroboration, to sustain this burden of proof. Id. “Conversely,

an adverse credibility determination alone may be sufficient to support the denial

of an asylum application.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255 (11th Cir.

2006) (internal citations omitted); see also Chen v. U.S. Att’y Gen., 463 F.3d 1228,

1231 (11th Cir. 2006) (IJ’s denial of asylum and withholding of removal can be

       1
        Gomez failed to raise the issue of CAT relief before the BIA, and, therefore, failed to
exhaust his administrative remedies, depriving us of jurisdiction to consider the issue now. See
Lonyem v. U.S. Att’y Gen., 352 F.3d 1338, 1341 n.5 (11th Cir. 2003).
       2
         To qualify for withholding of removal, an applicant must show that it is more likely
than not that, if returned to his country of origin, his life or freedom would be threatened on
account of race, religion, nationality, membership in a particular social group, or political
opinion. 8 U.S.C. 1231(b)(3).
                                                    2
supported solely by an adverse credibility finding.).

      In this case, the IJ denied relief after concluding that Gomez had firmly

resettled in Ecuador, where he had obtained residency and lived for several years

before coming to the United States, and that Gomez was not a credible witness. In

particular, the IJ found that Gomez’s claim was substantially undermined by his

testimony that he frequently traveled between Ecuador and Colombia after having

fled Colombia to avoid persecution by the Revolutionary Armed Forces of

Colombia (“FARC”). The Board of Immigration Appeals (“BIA”) affirmed the

IJ’s decision without opinion. Where the BIA summarily affirms an IJ’s opinion,

the IJ’s decision becomes the final order subject to review. Mendoza v. U.S. Att’y

Gen., 327 F.3d 1283, 1284 n. 1 (11th Cir.2003).

      Gomez argues that the IJ and BIA erred in denying him asylum and

withholding of removal because he presented sufficient evidence to show past

persecution and a well-founded fear of future persecution. He further contends that

he was not firmly resettled in Ecuador because he had not obtained the benefits or

protection of a citizen there. He does not, however, challenge the IJ’s adverse

credibility finding.

      For there to be an adverse credibility determination, the IJ must have made

an explicit, clean determination of credibility. Yang v. U.S. Att’y Gen., 418 F.3d

1198, 1201 (11th Cir. 2005). “Once an adverse credibility finding is made, the
                                          3
burden is on the applicant alien to show that the IJ's credibility decision was not

supported by ‘specific, cogent reasons’ or was not based on substantial evidence.”

Forgue, 401 F.3d at 1287 (citations omitted).

      Here, the IJ made an explicit adverse credibility determination against

Gomez. Gomez, however, has not argued that this finding was in error, and

therefore has not met this burden to show that the finding was not supported by

specific, cogent reasons or based on substantial evidence. Indeed, by not raising

the issue at all, Gomez has abandoned it. See Ruiz, 440 F.3d at 1256 n.6 (11th Cir.

2006) (citation omitted).

      After careful consideration of the briefs of the parties, and thorough review

of the record, we find no reversible error. Accordingly, Gomez’s petition is denied

as to his claims for asylum and withholding of removal, and dismissed as to his

claim for CAT relief.

      DENIED IN PART; DISMISSED IN PART.




                                           4